 

Exhibit 10.13

 



Macquarie Capital (USA) Inc.

A Member of the Macquarie Group of Companies

 



125 West 55th Street Telephone 1 212 231 1000 New York, NY 10019 Tollfree 1 800
648 2878 UNITED STATES Facsimile 1 212 231 1717   Internet www.macquarie.com



 





October 24, 2014

 

Mr. Lorne Weil

Chairman and Chief Executive Officer

Hydra Industries Acquisition Corp.

3 Columbus Circle, 16th Floor

New York, NY 10019

Dear Mr. Weil:

 

In recognition of the relationship between Hydra Industries Acquisition Corp.
(the “Company”) and MIHI LLC, the Company agrees that prior to the third
anniversary of the date of this letter agreement, the Company shall, and shall
cause its subsidiaries to, engage Macquarie Capital (USA) Inc. (“Macquarie
Capital”), or an affiliate of Macquarie Capital designated by it, to act, on any
and all transactions with a notional value greater than $30 million, as: (a) a
bookrunning managing underwriter, a bookrunning managing placement agent, or a
bookrunning managing initial purchaser, as the case may be, in connection with
any offering or placement of securities (including, but not limited to, debt,
equity, preferred and other hybrid equity securities or equity linked
securities) by the Company or any of its subsidiaries, in each case with
Macquarie Capital receiving total compensation in respect of any such
transaction that is equal to or better than 40% of the total compensation
received by all underwriters, placement agents, and initial purchasers, as the
case may be, in connection with such transaction and not less than the
compensation received by any one individual underwriter, placement agent or
initial purchaser, as the case may be, and (b) a financial advisor in connection
with any (i) restructuring (through a recapitalization, extraordinary dividend,
stock repurchase, spin-off, joint venture or otherwise) by the Company or any of
its subsidiaries, (ii) acquisition or disposition of a business, asset or voting
securities by the Company or any of its subsidiaries or (iii) debt or equity
financing or any refinancing of any portion of any financing by the Company or
any of its subsidiaries, in each case with Macquarie Capital receiving total
compensation in respect of any such transaction that is equal to or greater than
40% of the total compensation received by all financial advisors in connection
with such transaction (50% in the case of the initial business combination (the
“Business Combination”), and not less than the compensation received by any
individual financial advisor. The Company understands that Macquarie Capital may
decline any such engagement in its sole and absolute discretion, in which event
Macquarie Capital would not be entitled to any fees from such engagement. Any
engagement of Macquarie Capital pursuant to this paragraph shall become a
commitment by Macquarie Capital to assume such engagement only if such
engagement is set forth and agreed to by Macquarie Capital in writing in a
separate agreement. Any such engagement shall be on Macquarie Capital’s
customary terms (including, as applicable, representations, warranties,
covenants, conditions, indemnities and fees based upon the prevailing market for
similar services for global, full-service investment banks), which terms (but
not the obligation to engage Macquarie Capital) shall be subject to the review
of the Company’s audit committee (the “Audit Committee”) pursuant to the Audit
Committee’s policies and procedures relating to transactions that may present
conflicts of interest.

 



 

 

 

With regard to the preceding scope of services, it is understood that Macquarie
Capital will not be retained to render a fairness opinion on the Business
Combination, although this letter agreement will apply with respect to other
aspects of the Business Combination. If, in the sole and reasonable
determination of Macquarie Capital, Macquarie Capital is unable to provide the
services requested under this agreement, Macquarie Capital will notify the board
of directors of the Company as soon as practical of its intention to decline
such engagement, or to seek an appropriate amendment to this agreement.

 

This letter agreement may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of this letter
agreement by facsimile, email or other form of electronic transmission shall be
deemed to constitute due and sufficient delivery of such counterpart. This
letter agreement and any related dispute shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed in that State.

 



[Signature Page to Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

In witness whereof, the parties have caused this agreement to be executed on
their behalf by the undersigned, thereunto duly authorized, as of the date first
set forth above.

 

Yours faithfully,
Macquarie Capital (USA) Inc.

 





By: /s/Duncan Murdoch     Name: Duncan Murdoch     Title: Senior Managing
Director         By:   /s/Drew Reid     Name: Drew Reid     Title: Senior Vice
President         Accepted and Agreed:         HYDRA INDUSTRIES ACQUISITION
CORP.         By: /s/Martin E. Schloss     Name: Martin E. Schloss     Title:
Executive Vice President and Secretary  



 



 

 

